Citation Nr: 1040425	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include as due to an in-service personal 
assault.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1966 to April 1970 and 
from March 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  

In a March 2009 decision, the Board denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, a June 
2010 Order of the Court remanded the claim back to the Board for 
readjudication.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in 
November 2008.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's PTSD manifested as a result of in-service personal 
assaults.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 
4.125(a) (2010).  



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In other words, a veteran's presence 
with the unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

In this case, the Veteran's PTSD claim is based on an alleged in-
service personal assault.  Because of the personal and sensitive 
nature of a personal assault, many incidents are not officially 
reported.  This creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations, it is 
not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service records 
may corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. 
§ 3.304(f).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service members 
or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006).  VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran contends that he suffered a 
number of in-service personal assaults, and as a result, he now 
suffers from PTSD.  Upon review of the evidence of record, the 
Board finds that the evidence is at least in equipoise.  As such, 
affording the Veteran the full benefit of the doubt, the Board 
finds that service connection for PTSD is warranted.  When a 
Veteran seeks benefits and the evidence is in relative equipoise, 
the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran has related his PTSD to two specific instances of 
inappropriate sexual behavior.  In an April 2006 letter , the 
Veteran described an incident involving him and another sergeant.  
According to the Veteran, the sergeant reached under his bed 
sheets while he was sleeping and placed a puppy between his legs, 
touching him inappropriately.  The Veteran also described a 
second incident in which he had sexual contact with a sergeant on 
three separate occasions while he was supposed to be having 
swimming lessons.  

The Veteran's service treatment records fail to demonstrate that 
he suffered from a chronic psychiatric condition during active 
military service.  The records are silent for complaints of 
depression, worry, or any other residuals of a traumatic event or 
personal assault.  According to an April 1970 separation 
examination, the Veteran's psychiatric examination was normal.  
The Veteran also indicated in his report of medical history 
accompanying this examination that he did not then, nor had he 
ever, suffered from frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or nervous 
trouble of any sort.  The Veteran was afforded an additional 
separation examination following his second period of active duty 
in January 1975.  Again, the Veteran's psychiatric examination 
was noted to be normal.  The Veteran again indicated that he did 
not then, nor had he ever, suffered from frequent trouble 
sleeping, depression or excessive worry, or nervous trouble of 
any sort.  Therefore, there is no evidence of a chronic 
psychiatric disorder during active military service.  

The Veteran's service personnel records demonstrate that in 
December 1974, he failed to report to his appointed place of 
duty.  The Veteran argued that as a single parent, he had to stay 
home and care for his son.  The Veteran was afforded a 
hardship/dependency discharge in January 1975 due to his status 
as a single parent.  Other than this record, there is no in-
service evidence suggestive of a deterioration in the Veteran's 
performance or a change in his overall behavior.  

The first post-service evidence of psychiatric treatment is from 
1990.  It was noted that the Veteran suffered a single episode of 
major depressive disorder due to life circumstances.  A July 2000 
private psychiatric evaluation indicates that the Veteran 
reported that his current psychiatric problems began in 1997.  
The Veteran was subsequently diagnosed with major depressive 
disorder during private treatment in January 2001.  A private 
psychiatric treatment note from December 2005 assigned a 
diagnosis of rule out PTSD.  However, his primary issues were 
believed to be related to his Axis II diagnosis.  In February 
2006, the Veteran was assigned an Axis II diagnosis of a 
personality disorder.  

The record also contains letters prepared by a private mental 
health counselor with the initials D.B.W.  In March 2001, the 
counselor diagnosed the Veteran with depression, nervousness and 
anxiety.  The counselor related these diagnoses to stress from 
work which had been exacerbated by the Veteran's chronic medical 
problems.  The same diagnoses were again assigned by this 
counselor in a July 2005 letter, in which it was also noted that 
the Veteran had been under the counselor's care from November 
1997 to April 1999 for psychotherapy due to employment.  

The record also contains a number of VA outpatient psychiatric 
records.  According to a December 2001 record, the Veteran 
suffered from major depressive disorder with a social phobia.  
The Veteran was also assigned an Axis II diagnosis of avoidant 
and dependant traits.  The record also contains a February 2002 
VA outpatient treatment note, in which the Veteran explicitly 
denied having ever experienced military sexual trauma in the 
past.  However, subsequent statements from the Veteran tend to 
undermine this assertion.  The Veteran was later diagnosed with 
major depression, exacerbated by situational stressors, in May 
2002.  

In March 2003, the Veteran was afforded a VA examination for 
mental disorders.  The Veteran reported having problems with 
anxiety and depression for the last 15 years.  He reported having 
symptoms of decreased energy, decreased concentration, 
depression, low self-esteem, and problems with sleep.  He also 
reported having no social life or family nearby.  The examiner 
noted that the Veteran was hospitalized once in 2001 for 
depression and anxiety.  The examiner concluded that the Veteran 
suffered from major depressive disorder recurrent twitch that was 
partially treated by medications.  He was also noted to suffer 
from social phobia and alcohol dependence with sustained partial 
remission.  The examiner opined that the Veteran's problems with 
anxiety and depression significantly affected his social and 
occupational functioning.  

A January 2007 VA treatment record demonstrates that the Veteran 
reported symptoms that were suggestive of PTSD.  The Veteran also 
described military sexual assaults to the examining psychologist, 
who felt the Veteran should be included in the Men's Trauma Group 
when sufficient participants were available.  The Veteran was 
diagnosed with rule out PTSD, secondary to military sexual 
trauma.  The record also contains a letter from November 2007 
indicating that the Veteran had expressed interest in the 
military sexual trauma survivor's group with VA.  Subsequent 
treatment records indicate that the Veteran attended multiple 
meetings with the group, where he reported his sexual trauma.  A 
March 2008 VA psychiatry outpatient note also assigned a 
diagnosis of PTSD, secondary to military sexual trauma and 
childhood sexual trauma.  

The record also contains a November 2008 VA outpatient treatment 
record prepared by a VA psychologist.  It was noted that the 
Veteran was one of the most honest, conscientious and sincere 
individuals that this psychologist had worked with.  The 
psychologist opined that because of the Veteran's in-service 
sexual assaults, he began to exhibit psychological problems.  The 
psychologist indicated that the Veteran had experienced all of 
the major symptoms and problems associated with chronic PTSD, 
such as avoidance, anxiety, shame, guilt, and so forth.  The 
psychologist concluded, as a self-described expert in military 
sexual trauma and PTSD, that the Veteran's PTSD primarily stemmed 
from exposure to traumatic stressors in the military.  It was 
also noted that while the Veteran had other factors in his 
history that could be related to a psychiatric condition, such as 
abuse by his parents, these factors only contributed in a 
secondary manner.  

Finally, a number of additional records have been incorporated 
into the claims file since the March 2009 Board denial.  
According to a letter dated May 2010 and prepared by the 
Veteran's VA psychiatric provider, the Veteran was being treated 
approximately once every one to three months for major depressive 
disorder, PTSD, and a history of alcohol abuse.  It was noted 
that the Veteran began having difficulties with depression and 
anxiety when he was 45 years of age.  

The record also contains a June 2010 VA psychology note prepared 
by the same psychologist who prepared the November 2008 record 
previously discussed.  According to the VA psychologist, he had 
been working with the Veteran for over two years via a weekly 
Men's Military Sexual Trauma PTSD group.  The psychologist 
indicated that the Veteran was perhaps the most frank, 
straightforward, and motivated individual in the group.  He also 
noted that while the Veteran had a history of childhood sexual 
trauma, he was considered fit for duty when he entered active 
service.  The Veteran reported a number of in-service sexual 
assaults, and according to the psychologist, the Veteran reported 
behavioral changes following service including an inability to 
handle work between enlistments, sexual promiscuity, self-
destructive behavior, accident proneness, anxiety, depression, 
suicidal ideation and other symptoms.  The psychologist concluded 
that the Veteran had clearly exhibited, and spontaneously 
reported, signs and symptoms of chronic and severe PTSD related 
to military sexual trauma.  Finally, the psychologist indicated 
that he believed the Veteran was being utterly honest about the 
incidents and that he met the DSM-IV criteria for PTSD secondary 
to military sexual trauma.  

In light of the above facts, the Board finds that the evidence 
for and against the Veteran's claim is at least in equipoise.  
While military treatment records and personnel records do not 
confirm that the Veteran was assaulted during military service, 
the Board is cognizant of the personal and sensitive nature of 
personal assaults.  In an attempt to rectify this evidentiary 
deficiency, the Veteran has submitted corroborating evidence.  

According to an August 2010 statement from a friend claiming to 
have known the Veteran for approximately 15 years, the Veteran 
had described his in-service molestations to him.  This 
individual made a similar assertion in a July 2006 e-mail to VA.  
Also, the Veteran's psychiatrist indicated in June 2010 that the 
Veteran's responses during treatment were indicative of an in-
service sexual assault.  This psychiatrist, who admitted to 
working with the Veteran for over two years, was also of the 
opinion that the Veteran was being completely honest about what 
he said.  Finally, the Veteran himself has repeatedly described 
the incidents that occurred to him during his military service.  
Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  Therefore, when affording the Veteran the full 
benefit of the doubt, the Board finds that he is entitled to 
service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


